Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 22-27, 30-31, 33-37 and 39-40 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 21, 28, 29, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over You (US 20170230994 A1) in view of Yum (US 20180338318 A1).

2b. Summary of the Cited Prior Art
You discloses a method for communicating downlink control information (Fig 1-16).
Yum discloses a method for receiving control information having multiple component carrier groups in a wireless communication system (Fig 1-16).

2c. Claim Analysis
Regarding Claim 21, You discloses:
A method, comprising [(see Fig 7 and 11)]:
	receiving, by a terminal device in a first time unit, a first reference signal from a network device, 
	[(You discloses reference signals for configuring and synchronizing communication between network and terminal devices, see:
[0051] A reference signal (RS), also called a pilot, refers to a special waveform of a predefined signal known to both a BS and a UE.  For example, a cell-specific RS (CRS), a UE-specific RS (UE-RS), a positioning RS (PRS), and channel state information RS (CSI-RS) may be defined as DL RSs.  Meanwhile, the 3GPP LTE/LTE-A standards define UL physical channels corresponding to resource elements carrying information derived from a higher layer and UL physical signals corresponding to resource elements which are used by a physical layer but which do not carry information derived from a higher layer.  For example, a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), and a physical random access 
	Fig 5, 7 and 11)];
wherein the first reference signal corresponds to first downlink control information, and the first downlink control information schedules a first information block
[(You discloses transmitting DCI through PDCCH corresponding to reference signal in a timing subframe, see:
[0040] FIG. 12 to FIG. 15 illustrate a procedure of processing control information and transport blocks according to an embodiment of the present invention. 
[0265] The first DCI is transmitted through a channel called PDCCH_X, while the second DCI may be transmitted through a channel called PDCCH_Y. In this case, PDCCH_Y may be demodulated using the same RS (e.g., DMRS) as the PDSCH scheduled by the second DCI. In addition, the antenna port may be shared between transmission of PDCCH_Y and transmission of the PDSCH. When it is assumed that there is a DMRS for a total of N antenna ports with antenna port index p.sub.0, p.sub.1, . . . , p.sub.N-1, PDCCH_Y and PDSCH may be transmitted using the entirety or some of antenna ports p.sub.0, p.sub.1, . . . , p.sub.N-1. Hereinafter, an antenna port used for both PDCCH_Y transmission and PDSCH transmission among antenna port p.sub.0, p.sub.1, . . . , p.sub.N-1 is called an antenna port shared by PDCCH_Y transmission and PDSCH transmission. 
	Fig 11 and 12-15)];

	[(You discloses determining a DCI corresponding to a reference signal fails, see:
[0265] The first DCI is transmitted through a channel called PDCCH_X, while the second DCI may be transmitted through a channel called PDCCH_Y. In this case, PDCCH_Y may be demodulated using the same RS (e.g., DMRS) as the PDSCH scheduled by the second DCI.
[0213] In this case, the contents of the first DCI may be applied only within the subframe or period in which the first DCI is transmitted.  In this case, if the UE fails to detect the first DCI, the UE may determine that transmission of the sPDSCH and/or sPUSCH over the sTTI within the corresponding subframe or period is invalid.  Accordingly, if the UE fails to detect the first DCI, it may not attempt to detect the second DCI in the corresponding subframe or period. 
 	[0214] Alternatively, the UE may determine that the first DCI that has been most recently detected is valid until it detects the next first DCI.  In this case, even when the UE fails to detect the first DCI, it may detect the second DCI and perform reception/transmission of the sPDSCH/sPUSCH. 
	Fig 11)];
	sending, by the terminal device, on a first resource corresponding to the first time unit, first feedback information to the network device
	[(You discloses sending ACK/NACK feedback for DCI determination, see:
[0095] HARQ-ACK: HARQ-ACK is a response to a PDCCH and/or a response to a DL data packet (e.g. a codeword) on a PDSCH.  HARQ-ACK indicates whether the PDCCH or PDSCH has been successfully received.  1-bit HARQ-ACK is transmitted in response to a single DL codeword and 2-bit HARQ-ACK is transmitted in response to two DL codewords.  A HARQ-ACK response includes a positive ACK (simply, ACK), negative ACK (NACK), discontinuous transmission (DTX), or NACK/DRX.  HARQ-ACK is used interchangeably with HARQ ACK/NACK and ACK/NACK.  
[0217] When two-level DCI is used, the UE should receive two PDCCHs to obtain the full DCI contents since the DCI is divided into two PDCCHs.  DCI reception reliability may be lowered compared to a case where the UE needs to receive only one PDCCH because the UE should successfully receive both the PDCCH carrying the first DCI and the PDCCH carrying the second DCI.  Therefore, the UE may feed back the A/N information about the received first DCI to have confidence in detection of the first DCI. 
 	[0218] The A/N information about reception of the first DCI reception may be transmitted through a PUCCH resource linked to the first CCE resource on which the first DCI has been transmitted. 
 	Fig 7 and 11)];
wherein the first feedback information indicates that the terminal failed to receiving of the first downlink control information in the first time unit
	[(You discloses sending a feedback about DCI failure, see:
[0213] In this case, the contents of the first DCI may be applied only within the subframe or period in which the first DCI is transmitted.  In this case, if the UE fails to detect the first DCI, the UE may determine that transmission of the sPDSCH and/or sPUSCH over the sTTI within the corresponding subframe or period is invalid.  Accordingly, if the UE fails to detect the first DCI, it may not attempt to detect the second DCI in the corresponding subframe or period. 
[0217] When two-level DCI is used, the UE should receive two PDCCHs to obtain the full DCI contents since the DCI is divided into two PDCCHs.  DCI reception reliability may be lowered compared to a case where the UE needs to receive only one PDCCH because the UE should successfully receive both the PDCCH carrying the first DCI and the PDCCH carrying the second DCI.  Therefore, the UE may feed back the A/N information about the received first DCI to have confidence in detection of the first DCI. 
	Fig 7 and 11)].
	Further, Yum discloses more detail about signaling.
	receiving, by a terminal device in a first time unit, a first reference signal from a network device
	[(Yum discloses receiving reference signal, see:
[0072] A reference signal (RS) to be compared with a data signal is necessary for the UE to demodulate a signal received from the eNB.  A reference signal refers to a predetermined signal having a specific waveform, which is transmitted from the eNB to the UE or from the UE to the eNB and known to both the eNB and UE.  The reference signal is also called a pilot.  Reference signals are categorized into a cell-specific RS shared by all UEs in a cell and a modulation RS (DM RS) dedicated for a specific UE.  A DM RS transmitted by the eNB for demodulation of downlink data for a specific UE is called a UE-specific RS.  Both or one of DM RS and CRS may be transmitted on downlink.  
Fig 15, Step S1510)];

[(Yum discloses receiving DCI for signal scheduling, see:
[0067] Control information carried on the PDCCH is called downlink control information (DCI).  The DCI contains resource allocation information and control information for a UE or a UE group.  For example, the DCI includes a transport format and resource allocation information of a downlink shared channel (DL-SCH), a transport format and resource allocation information of an uplink shared channel (UL-SCH), paging information of a paging channel (PCH), system information on the DL-SCH, information about resource allocation of an upper layer control message such as a random access response transmitted on the PDSCH, a transmit control command set with respect to individual UEs in a UE group, a transmit power control command, information on activation of a voice over IP (VoIP), downlink assignment index (DAI), etc. The transport format and resource allocation information of the DL-SCH are also called DL scheduling information or a DL grant and the transport format and resource allocation information of the UL-SCH are also called UL scheduling information or a UL grant.  The size and purpose of DCI carried on a PDCCH depend on DCI format and the size thereof may be varied according to coding rate.  
Fig 15)];
	determining, by the terminal device according to the first reference signal, that receiving of the first downlink control information in the first time unit failed
[(Yum discloses determining DCI receiving failure, see:
If a UE fails to detect or decode P-DCI, it is necessary for the UE to inform an eNB of the failure.  If the UE fails to properly detect or decode the P-DCI, the UE transmits such a signal as a P-DCI missing indication to the eNB via PUCCH to ask the eNB to retransmit the P-DCI.  To this end, the eNB allocates a resource (e.g., PUCCH) for reporting the P-DCI missing indication to the UE via RRC signaling and the UE may inform the eNB of whether or not the P-DCI is missed via the resource.  In order to transmit HARQ-ACK feedback corresponding to each CC to which the proposed dual-level DCI-based scheduling is applied, it may allocate/use a PUCCH resource/index linked with a resource in which S-DCI or a control channel carrying the S-DCI is transmitted/detected.  A PUCCH resource/index linked with P-DCI may be used as an additional resource for transmitting ACK/NACK. 
	Fig 15)];
	sending, by the terminal device, on a first resource corresponding to the first time unit, first feedback information to the network device, wherein the first feedback information indicates that the terminal failed to receiving of the first downlink control information in the first time unit.
	[(Yum discloses sending feedback to network device about DCI failure, see:
[0165] Or, if an eNB receives NACK from all data of CCs belonging to a CC group to which P-DCI is applied, the eNB considers it as a P-DCI transmission failure and may be able to newly transmit P-DCI. 
[0174] If the UE fails to detect primary control information, the UE may transmit a retransmission request of the primary control information to the eNB via a specific uplink resource [S1530].  The specific uplink resource may include a resource linked to a radio resource in which the secondary control information is detected. 
	Fig 15)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate You’s method for communicating downlink control information with Yum’s method for receiving control information having multiple component carrier groups in a wireless communication system with the motivation being to provide a method for more efficiently scheduling a system supporting a plurality of component carrier groups using the method of receiving the control information (Yum, Para [0007]).

Regarding Claim 28, You discloses:
wherein the method further comprises: receiving, by the terminal device, indication information sent by the network device
[(You discloses reference signals for configuring and synchronizing communication between network and terminal devices, see:
[0051] A reference signal (RS), also called a pilot, refers to a special waveform of a predefined signal known to both a BS and a UE.  For example, a cell-specific RS (CRS), a UE-specific RS (UE-RS), a positioning RS (PRS), and channel state information RS (CSI-RS) may be defined as DL RSs.  Meanwhile, the 3GPP LTE/LTE-A standards define UL physical channels corresponding to resource elements carrying information derived from a higher layer and UL physical signals corresponding to resource elements which are used by a physical layer but which do not carry 
Fig 5, 7 and 11)];
	wherein the indication information corresponds to the first resource
	[(see:
[0045] For example, the present invention is applicable to contention based communication such as Wi-Fi as well as non-contention based communication as in the 3GPP LTE/LTE-A system in which an eNB allocates a DL/UL time/frequency resource to a UE and the UE receives a DL signal and transmits a UL signal according to resource allocation of the eNB.  In a non-contention based communication scheme, an access point (AP) or a control node for controlling the AP allocates a resource for communication between the UE and the AP, whereas, in a contention based communication scheme, a communication resource is occupied through contention between UEs which desire to access the AP.  
Fig 3-10)].

Regarding Claim 29, the claim discloses similar features as of Claim 21, and is rejected based on the same rationales of Claim 21. Further, Claim 29 discloses the same operations of Claim 21, but are performed by a network device.
Regarding Claim 32, the claim discloses similar features as of Claim 21, and is rejected based on the same rationales of Claim 21. 
Regarding Claim 38, the claim discloses similar features as of Claim 21, and is rejected based on the same rationales of Claim 21. Further, Claim 29 discloses the same operations of Claim 21, but are performed by a network device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/JUNG LIU/Primary Examiner, Art Unit 2473